DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 06/02/2022, with respect to the amended limitations in claims 1, 10, 14 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Wu (US 20160148416 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US 7477284 B2) in view of Wu (US 20160148416 A1).
Regarding claims 1 and 10, Peleg teaches an image transmission device (11A of fig. 1) for transmitting a set of N composite images (51a-51e of fig. 5) based on a set of N primary images (50(1)-50(3) of fig. 5) to an image reception device (fig. 1, transmission device 11 and receiving device 12), wherein N is greater or equal to 2 (51a-51e of fig. 5), 
wherein the image transmission device (11A of fig. 1) comprises: 
a processing circuitry (11A of fig. 1, details in figure 3, processing unit 32) configured to carry out operations of: 
partitioning each of the N primary images into image portions (a1-e1, a2-e2, and a3-e3 of fig. 5; Col. 14, lines 1-4, to divide each image into a plurality of segments/strips), and 
generating the N composite images (51a-51e of fig. 5) by placing each image portion of each of the N primary images into one of the N composite images such that each composite image, of the N composite images, comprises image portions from two or more of the N primary images (a1, a2, a3, 51a and b1, b2, b3, and 51b of fig. 5); and 
a communication interface configured to carry out transmitting the N composite images to the image reception device (11A of fig. 1, see details in figure 3, 34 of fig. 3).
Peleg suggests that the N primary images has a depth (11A-11N of fig. 1 and Col. 8, lines 41-44) and different focus of Image A, Image B, and Image C to  different viewers (Col. 8, lines 41-48, Col. 13, lines 1-10; Figure 6); wherein the N primary images are two-dimensional images (50(1)-50(3) of fig. 5) of a stereoscopic image (Col. 8, lines 21-44), and each of the N primary images has as focus distance (cameras 171-17K of fig. 14, each of the N primary images is captured by each of the cameras that would obviously have an associated focus distance).    
However, Peleg is silent about for rendering N reconstructed primary images on a multifocal display (MFD) device, wherein the N primary images are two-dimensional images of a same three-dimensional video frame and each of the N primary images has a different associated focus distance, and transmitting the N composite images to MFD device for rendering the N reconstructed primary images on the MFD device.
Wu teaches for rendering N reconstructed primary images on a multifocal display (MFD) device (110 and 160 of fig. 1, [0021]), 
wherein the N primary images are two-dimensional images of a same three-dimensional video frame and each of the N primary images has a different associated focus distance (3D scene, 2D slices, 130-160 of fig. 1, [0021] a 3D scene can be approximated by a series of 2D images rendered at the different focal planes, [0022] Scene separation module 150 separates the 3D scene into the constituent 2D images to be rendered, [0050]), 
transmitting the N composite images to MFD device for rendering the N reconstructed primary images on the MFD device (150, 160, and 110 of fig. 1, [0008], [0022] Scene separation module 150 separates the 3D scene into the constituent 2D images to be rendered. This typically involves depth blending, as will be described below. The content of each 2D image will depend on the focal plane locations. Rendering engine 160 then renders the 2D images onto the display, in coordination with adjustment of the optical element 120 to effect the different focal planes).
Taking the teachings of Peleg and Wu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multifocal display (MFD) for rendering 2D images to 3D scene into the method of Peleg to provide the multi-focal display to select the number of renderable volumes and determine the number M of focal planes where M can be up to six. Less than the maximum number may be selected for various reasons, for example to reduce power consumption.
Regarding claim 2, Peleg further teaches the image transmission device of claim 1, 
wherein the processing circuitry is configured to place any two image portions of any one of the N primary images into different composite images in accordance with the two image portions being adjoining image portions (32 of fig. 3, a1, a2, and a3 of fig. 5).
Regarding claim 3, Peleg further teaches the image transmission device of claim 1, wherein the communication interface is configured to transmit, during the transmitting, the N composite images in a predefined sequence to the image reception device (34 of fig. 3, 51a-51e of fig. 5, sequence).
Regarding claim 4, Peleg further teaches the image transmission device of claim 1, wherein the processing circuitry is configured to place any two corresponding image portions of any two of the N primary images into different composite images (c1, c2 and c3 of fig. 5, see also 411 of figs. 6B).
Regarding claim 5, Peleg further teaches the image transmission device of claim 1, wherein the N primary images are identical in size and shape, and wherein the processing circuitry is configured to partition, during the partitioning, the N primary images into image portions in a same manner (50(a)-50(3) of fig. 5).
Regarding claim 6, Peleg further teaches the image transmission device of claim 5, wherein the processing circuitry is configured to place each image portion of each of the primary images at the same position within the composite image as in a primary image of the N primary images (51a-51e of fig. 5). 
Regarding claim 7, Peleg further teaches the image transmission device of claim 1, wherein the image portions of the N primary images have a rectangular or quadratic shape (a1-e3 of fig. 5).
Regarding claim 8, Peleg further teaches the image transmission device of claim 1, wherein the image portions of the N primary images are pixels (dividing image into segments, the image A of fig. 6 comprises pixels).
Regarding claims 11 and 14, Peleg teaches an image reception device (12A of fig. 1) for receiving a set of composite images from an image transmission device (11A of fig. 1, see details in figure 4), wherein the image reception device comprises: 
a communication interface (40 of fig. 4) configured to receive the set of composite images (51a-51e of fig. 5) from the image transmission device, 
wherein the composite images (51a-51e of fig. 5) are based on a set of N primary images (50(1)-50(3) of fig. 5), wherein N is greater or equal to 2 (51a-513 of fig. 5), 
wherein each primary image, of the N primary images, has a focus distance associated therewith, and
wherein each composite image, of the composite images, comprises image portions from two or more of the N primary images (a1, a2, a3; b1, b2, b3 of fig. 5); and 
a processing circuitry (41 of fig. 4) configured to reconstruct the N primary images from the set of composite images by placing each image portion of each of the composite images into one of the N primary images (51a-51e of fig. 5).
Peleg suggests that the N primary images has a depth with it (11A-11N of fig.1 and Col. 8, lines 41-44) and different focus of Image A, Image B, and Image C to  different viewers (Col. 8, lines 41-48, Col. 13, lines 1-10; Figure 6); wherein the N primary images are two-dimensional images (50(1)-50(3) of fig. 5) of a stereoscopic image (Col. 8, lines 21-44), and each of the N primary images has an associated focus distance (cameras 171-17K of fig. 14, each of the N primary images is captured by each of the cameras that would obviously have an associated focus distance).    
However, Peleg is silent about for rendering N reconstructed primary images on a multifocal display (MFD) device, wherein the N primary images are two-dimensional images of a same three-dimensional video frame and each of the N primary images has a different associated focus distance, and transmitting the N composite images to MFD device for rendering the N reconstructed primary images on the MFD device.
Wu teaches for rendering N reconstructed primary images on a multifocal display (MFD) device (110 and 160 of fig. 1, [0021]), 
wherein the N primary images are two-dimensional images of a same three-dimensional video frame and each of the N primary images has a different associated focus distance (3D scene, 2D slices, 130-160 of fig. 1, [0021] a 3D scene can be approximated by a series of 2D images rendered at the different focal planes, [0022] Scene separation module 150 separates the 3D scene into the constituent 2D images to be rendered, [0050]), 
transmitting the N composite images to MFD device for rendering the N reconstructed primary images on the MFD device (150, 160, and 110 of fig. 1, [0008], [0022] Scene separation module 150 separates the 3D scene into the constituent 2D images to be rendered. This typically involves depth blending, as will be described below. The content of each 2D image will depend on the focal plane locations. Rendering engine 160 then renders the 2D images onto the display, in coordination with adjustment of the optical element 120 to effect the different focal planes).
Taking the teachings of Peleg and Wu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multifocal display (MFD) for rendering 2D images to 3D scene into the method of Peleg to provide the multi-focal display to select the number of renderable volumes and determine the number M of focal planes where M can be up to six. Less than the maximum number may be selected for various reasons, for example to reduce power consumption.
Regarding claim 12, Peleg further teaches the image reception device of claim 11, wherein the processing circuitry is configured to reconstruct the N primary images in an approximate manner from the set of composite images in accordance with the set of composite images including one or more, but less than N, composite images (41 of fig. 1, decoder reconstructs images, image A of fig. 6).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US 7477284 B2) in view of Wu (US 20160148416 A1) as applied to claim 11 and 12, and further in view of Shechtman et al. (US 20130051685 A1).
Regarding claim 13, Peleg further teaches the image reception device of claim 12, wherein the processing circuitry is configured to reconstruct the N primary images in an approximate manner by reconstructing a image portion of one of the N primary images based on one or more available image portions (Decoder 41 of fig. 4, reconstructing any portion of the image to produce the display image, Image B of fig. 6, 51b of fig. 5).
It is noted that Peleg modified by Wu is silent about reconstructing a missing image portion of one of the N primary images based on one or more available image portions.
Shechtman teaches reconstructing a missing image portion of one of the N primary images based on one or more available image portions ([0111] synthesizing the missing region of the right eye, [0113] the missing portion of the sky can be more successfully synthesized by interpolating gradients of neighbor patches, [0114] to synthesize the missing region by putting a step-like change in the middle, 1922 of fig. 30).
Taking the teachings of Peleg, Wu, and Shechtman together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interpolation of the missing portion of Shechtman into the combination method of Peleg and Wu to provide substantial improvement in applications such as image completion, hole filling with large intra-image variations, hole filling from multiple source images, object cloning, morphing, image blending, image stitching, and panoramic image stitching when compared to conventional techniques.
Regarding claim 15, Peleg modified by Wu teaches the image reception device of claim 13, Shechtman further teaches wherein the processing circuitry is configured to reconstruct the missing portion of one of the N primary images based on available portions of one or more of the other N-1 primary images ([0111] synthesizing the missing region of the right eye, [0113] the missing portion of the sky can be more successfully synthesized by interpolating gradients of neighbor patches, [0114] to synthesize the missing region by putting a step-like change in the middle, 1922 of fig. 30) that have the same position as the missing portion in the three dimensional video frame (Wu teaches 2D from 3D in figure 1, [0021]; the missing portion of the image is taught by Shechtman, [0113]) in the three dimensional video frame (as taught by Wu, [0021]), but are associated with a different focus distance (Wu [0021 and 0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bedard et al. (US 20160147078 A1) discloses a multifocal display for rendering a 3D scene as a series of 2D images.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425